Case: 21-60056     Document: 00516099906          Page: 1    Date Filed: 11/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 18, 2021
                                   No. 21-60056                            Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Willie Hampton,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 2:00-CR-94-1


   Before Stewart, Haynes, and Graves, Circuit Judges.
   Per Curiam:*
          Willie Hampton appeals the district court’s denial of his motions for
   a reduced sentence and for compassionate release. For the following reasons,
   we AFFIRM in part and VACATE and REMAND in part.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60056        Document: 00516099906              Page: 2      Date Filed: 11/18/2021

                                         No. 21-60056


                   I. Facts & Procedural Background
           Hampton, federal prisoner # 79948-011, was convicted by a jury of
   three counts of distribution and possession with intent to distribute cocaine
   base and powder cocaine. He was sentenced under the enhanced penalties in
   21 U.S.C. § 841(b) to a total of life imprisonment. 1 In 2019, Hampton filed a
   pro se motion for a sentence reduction under section 404 of the First Step
   Act of 2018 (“FSA”). 2 Then in 2020, he moved for compassionate release
   under 18 U.S.C. § 3582(c)(1)(A)(i). The district court denied both motions.
   This appeal ensued.
                             II. Standard of Review
           We review a district court’s denial of a motion for a sentence
   reduction under the FSA for an abuse of discretion. See United States v.
   Batiste, 980 F.3d 466, 469 (5th Cir. 2020). A district court’s denial of a
   motion for compassionate release is also reviewed for abuse of discretion. See
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). A district court
   abuses its discretion when it “makes an error of law or bases its decision on a
   clearly erroneous assessment of the evidence.” Batiste, 980 F.3d at 469
   (internal quotation marks and citation omitted).
                                    III. Discussion
           A. First Step Act
           On appeal, Hampton contends that the district court failed to
   calculate his post-FSA statutory penalties and guidelines range as it was



           1
              Specifically, Hampton was sentenced to concurrent terms of life in prison for
   counts four and six and to a concurrent 30-year term of imprisonment for count five. He
   was also ordered to serve concurrent periods of supervised release of eight years on count
   four, six years on count five, and ten years on count six.
           2
             Section 404(b) of the FSA gives a sentencing court discretion to apply the lower
   statutory penalties introduced by the Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124
   Stat. 2372, to reduce a prisoner’s sentence for certain covered offenses.




                                               2
Case: 21-60056      Document: 00516099906           Page: 3    Date Filed: 11/18/2021




                                     No. 21-60056


   required to do under section 404 of the FSA. His arguments on this issue are
   framed in the context of the bifurcated review process detailed in Gall v.
   United States, 552 U.S. 38, 51 (2007) (explaining that the bifurcated review
   process involves evaluating the district court’s imposition of a sentence for
   both procedural soundness and substantive reasonableness). He also argues
   that the district court failed to adequately consider the § 3553(a) factors.
   See 18 U.S.C. § 3553(a). He contends that mitigating facts related to his
   military service were omitted from the Presentence Investigation Report
   (“PSR”) and that it is unclear whether the district court considered his
   service record in denying his motion for a sentence reduction. He also
   complains that the district court gave too much weight to his prior criminal
   conduct and failed to consider that he is unlikely to recidivate. We disagree.
          Section 404(b) of the FSA gives a sentencing court discretion to apply
   the lower statutory penalties introduced by the Fair Sentencing Act of 2010
   to reduce a prisoner’s sentence for certain covered offenses. United States v.
   Hegwood, 934 F.3d 414, 416–18 (5th Cir. 2019); see also United States v.
   Jackson, 945 F.3d 315, 319 (5th Cir. 2019), cert. denied, 140 S. Ct. 2699 (2020).
          Here, the district court declined to exercise its discretion to modify
   Hampton’s sentence. It explained that, “[p]rior to being taken into custody
   for the charges in this case, Hampton engaged in extremely troublesome
   behavior, including but not limited to the distribution of substantial amounts
   of cocaine, various types of fraud, and possession of marijuana for sale.” It
   reasoned that Hampton’s conduct clearly illustrated that “he poses a danger
   to society.” It further determined that “a reduction in Hampton’s sentence
   would not be in accordance with the 18 U.S.C. § 3553(a) factors, including
   the nature and circumstances of his offenses, his history and characteristics,
   and the need for the sentence imposed.”




                                          3
Case: 21-60056           Document: 00516099906             Page: 4       Date Filed: 11/18/2021




                                            No. 21-60056


           As a preliminary matter, we have held that the bifurcated procedural
   soundness and substantive reasonableness review of sentencing decisions
   that is derived from Booker 3 and its progeny is inapplicable in the context of
   FSA sentence reduction motions because, like § 3582(c)(2) proceedings,
   they “do not constitute full resentencings.” Batiste, 980 F.3d at 479–80
   (“Although we have noted some distinctions between [FSA] sentence
   reduction motions and § 3582 motions, we also have found them similar in
   other respects. Pertinent here, in adopting an abuse of discretion standard of
   review for the discretionary component of a district court’s [FSA], section
   404 determination, we analogized to the ‘abuse of discretion’ standard of
   review applicable to ‘decisions whether to reduce sentences’ pursuant to
   § 3582(c)(2) . . . Given the foregoing, we similarly conclude the substantive
   reasonableness standard does not apply here.” (quoting United States v.
   Evans, 587 F.3d 667, 671 (5th Cir. 2009)). As a result, Hampton’s argument
   that the district court failed to calculate his post-FSA statutory penalties and
   guidelines range under section 404 of the FSA is without merit.
           Moreover, contrary to Hampton’s arguments on appeal, the record
   reveals that the district court referenced Hampton’s military service several
   times but concluded that his brief time in the military4 was outweighed by his
   subsequent 29-year criminal history. 5 The district court explicitly concluded
   that a reduction in Hampton’s sentence would be inconsistent with the
   § 3553(a) factors. 6 Because Hampton’s arguments on this issue amount to a


           3
               United States v. Booker, 543 U.S. 220 (2005).
           4
               Hampton served in the military for less than two years.
           5
               The PSR indicates that Hampton’s criminal history spanned from 1971 to 2000.
           6
             Because we have concluded that the district court considered the § 3553(a) factors
   in evaluating the merits of Hampton’s sentence reduction motion under the FSA, we need
   not address his Rule 28(j) letter arguments on the issue.




                                                  4
Case: 21-60056      Document: 00516099906           Page: 5   Date Filed: 11/18/2021




                                     No. 21-60056


   mere disagreement with the district court’s balancing of the statutory
   sentencing factors, he has failed to show that the district court abused its
   discretion in denying his motion for a sentence reduction under the FSA. See
   Batiste, 980 F.3d at 469.
          B. Compassionate Release
          Hampton further contends that the district court erred in denying his
   compassionate release motion by limiting itself to the considerations set forth
   in U.S.S.G. § 1B1.13, p.s., and its commentary in determining that
   extraordinary and compelling circumstances were not present. Because the
   district court’s findings were inadequate, Hampton argues, it cannot be
   discerned whether the district court considered his mitigating evidence in
   light of the reduced statutory penalties and guidelines range under the FSA.
          Under 18 U.S.C. § 3582(c)(1)(A), the district court:
          upon motion of the Director of the Bureau of Prisons [(BOP)],
          or upon motion of the defendant after the defendant has fully
          exhausted all administrative [remedies] . . . , may reduce [a de-
          fendant’s] term of imprisonment . . . , after considering the fac-
          tors set forth in section 3553(a) to the extent that they are ap-
          plicable, if it finds that—
           (i) extraordinary and compelling reasons warrant such a
           reduction; . . .
           and that such a reduction is consistent with applicable
           policy statements issued by the Sentencing Commission[.]
   Congress has not defined the phrase “extraordinary and compelling
   reasons.” See United States v. Cooper, 996 F.3d 283, 287 (5th Cir. 2021). Nor
   has the Sentencing Commission amended the definition of the phrase
   “extraordinary and compelling reasons” set forth in § 1B1.13 and its
   commentary. See id.




                                          5
Case: 21-60056        Document: 00516099906              Page: 6       Date Filed: 11/18/2021




                                          No. 21-60056


            We have recently held that § 1B1.13 and its commentary apply only to
   § 3582 motions filed by the Director of the BOP. United States v. Shkambi,
   993 F.3d 388, 392–93 (5th Cir. 2021). Consequently, a district court
   considering a prisoner-filed motion is bound only by § 3582(c)(1)(A)(i) and
   the § 3553(a) sentencing factors. Id. at 393. In ruling on Hampton’s motion
   for compassionate release, the district court couched its analysis in terms of
   § 1B1.13 and did not refer expressly to the § 3553(a) sentencing factors. 7
   Because the district court did not have the benefit of intervening Fifth Circuit
   authority in ruling on Hampton’s motion, we conclude that its decision
   should be reconsidered in light of Shkambi.
                                    IV. Conclusion
            For the foregoing reasons, we AFFIRM the district court’s order
   denying Hampton’s motion for a sentence reduction. We VACATE the
   district court’s order denying Hampton’s motion for compassionate release
   and REMAND in light of United States v. Shkambi, 993 F.3d 388 (5th Cir.
   2021).



            7
             The dissent relies on a footnote to support the contention that the district court
   did not believe it was bound by § 1B1.13. In that footnote, the district court “note[d]
   Bowens’ reliance” on United States v. Brooker, 976 F.3d 228, 236–37 (2d Cir. 2020), which
   stands “for the proposition that district courts have broad discretion in the compassionate
   release context—not limited solely to the considerations set forth in U.S.S.G. § 1B1.13.”
   But reliance on this footnote is misplaced for two reasons. First, this footnote only
   acknowledges this argument was made and gives no insight into whether the district court
   agreed with the proposition or considered it as its own position in considering Hampton’s
   compassionate release motion. Second, and perhaps more importantly, the footnote is
   unreliable because it acknowledges “Bowens’ reliance” on Brooker, not Hampton’s.
   Bowens is Hampton’s co-defendant. The record shows Hampton did not rely on Brooker
   in his compassionate release motion, even though Bowens did in his own motion. This
   mistake in the district court’s order makes it even less clear what the district court
   considered in deciding Hampton’s compassionate release motion.




                                                6
Case: 21-60056         Document: 00516099906                Page: 7       Date Filed: 11/18/2021




                                           No. 21-60056


   Haynes, Circuit Judge, concurring in part and dissenting in part:
           I concur in Sections I, II, and III.A., and the corresponding portion of
   the judgment. However, I would affirm the entirety of the district court’s
   judgment and, therefore, disagree with the reasoning of Section III.B.
           I agree that our decision in United States v. Shkambi, 993 F.3d 388,
   392–93 (5th Cir. 2021), makes it clear that U.S.S.G. § 1B1.13, p.s., is not
   binding on the trial court (though it can be utilized). A district court
   considering a prisoner-filed motion is bound only by 18 U.S.C.
   § 3582(c)(1)(A)(i) and the § 3553(a) sentencing factors. Shkambi, 993 F.3d
   at 393. The district court never stated expressly, however, that it believed it
   was bound by § 1B1.13; to the contrary, in footnote 6 of its order, it cited a
   Second Circuit opinion noting a district court’s broad discretion in the
   compassionate release context that is not limited to § 1B1.13. See United
   States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020). 1
           I also agree that the district court did not expressly reference § 3553(a)
   in the compassionate release section. Most importantly, however, in the
   exact same order as the compassionate release decision and in the paragraph
   immediately preceding the court’s discussion on compassionate release, the



           1
               Footnote 7 of the majority opinion takes issue with the district court’s footnote
   6 because the district court relied upon a case cited by a co-defendant and not by Hampton
   in the district court (though it relied upon that case in this court). Of course, courts are not
   limited to considering only cases cited by the parties (as opposed to limitations based upon
   arguments made by parties), so however the district court learned of Brooker, it clearly found
   it persuasive or it would not have cited it the way it did. Indeed, the second paragraph of
   the majority opinion’s Footnote 7 actually demonstrates something different that does not
   support Hampton: Hampton never argued in the district court that the district court was
   not bound by 1B1.13. Instead, he argued in his motion that the district court “should
   review” U.S.S.G. 1B1.13 in making the compassionate release determination, which is
   exactly what it did do. Hampton’s failure to make the Brooker argument would actually
   support finding waiver or forfeiture, not remanding the case.




                                                  7
Case: 21-60056       Document: 00516099906           Page: 8    Date Filed: 11/18/2021




                                      No. 21-60056


   district court balanced the § 3553(a) sentencing factors and denied
   Hampton’s motion for a sentence reduction under the First Step Act. There,
   the court determined that he was not entitled to relief given his lengthy
   criminal history and other troublesome conduct. Thus, the district court had
   already considered the relevant sentencing factors so the notion that there is
   something new for the court to consider on remand is inconsistent with the
   reality of the district court’s order. Simply put, the record does not reflect
   that Hampton would have received relief on his compassionate release
   motion but for the district court’s application of § 1B1.13. Cf. United States
   v. Cooper, 996 F.3d 283, 286–89 (5th Cir. 2021). No abuse of discretion has
   been shown. See United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020).
            I conclude, therefore, that there is no point in remanding on this issue.
   Accordingly, I respectfully dissent from that portion of the judgment.




                                            8